Title: To James Madison from Sylvanus Bourne, 16 October 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir.
						Consular Office of the U States, Amsterdam Octr. 16 1801.
					
					I here transmit the last Leyden Gazette.  This paper will continue to be interesting till the Great Work of peace is effected by the Congress which is about to meet at Amiens & which will have yet to decide upon many very important interests on the great theater of Europe.  Perhaps, never before a peace took place that had half the Consequences. This must unavoidably have on every thing political & commercial in the world.  It must certainly produce a very unfavorable Change in the trade of America which will suffer by peace in the exact ratio of the advantages we reaped from the war.  I hope however that the Spirit of industry & enterprise which belongs to our merchants may lead them to explore new channels of trade to supply the want of those which they will be soon deprived of—& thereby the full weight of the Change be palliated—& the cultivation of a proper Spirit of Philanthropy will teach them to derive Relief from the consideration that their loss is the gain of many  millions who have reduced to penury by the long Continuance of a bloody & destructive War.
					On the face of the preliminaries we do not see that GB. receives that full Equivalent which was expected for the  She has spent in prosecuting the War. It is therefore supposed that Some further indemnity will be derived from that modification of the future political State of Europe that will comprise the main object of the intended Congress from the difft. Powers & which it is also thought will materially Affect the interests of this Country in future.
					The New Batavian Constitution is to be proclaimed in a few days—after which I Shall be attentive to forward it to you if publishd in the french language.  I rather am induced to think it may yet be Subject to important Changes which the Change of Affairs in Europe will tend to produce & particularly as it is not here Generally thought to have been fairly agreed to. Nor to be predicated on principles that guarantee a correction of the evils which the last had been found to contain.
					I wait the favr. of a few lines from you in reply to my late letters regarding my place here & I have the honor to be With much Respect Yr Ob Sert
					
						S Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
